              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD WARRICK                                                CIVIL ACTION
                                                               N0.18-1952
      v.

EMPIRE FIRE AND MARINE
INSURANCE COMPANY


                                    ORDER

      AND NOW, this 25th day of March 2019, upon consideration of

Defendant's Motion for Summary Judgment (ECF No. 10), Plaintiffs Response

thereto (ECF No. 14), and Defendant's Reply in support of its Motion for

Summary Judgment (ECF No. 15), it is hereby ORDERED and DECREED

Defendant's Motion for Summary Judgment (ECF No. 10) is GRANTED.


                                                  BY THE COURT:




                                        1
